
	

113 HRES 104 IH: Expressing the sense of the House of Representatives regarding the importance of easing the transition of members of the Armed Forces and their families from military to civilian life.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Ms. Brownley of
			 California (for herself and Mr.
			 Cook) submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the importance of easing the transition of members of
		  the Armed Forces and their families from military to civilian
		  life.
	
	
		Whereas members of the Armed Forces and their families
			 make great sacrifices on behalf of the United States, and, when their active
			 duty service is successfully concluded, members deserve the opportunity to also
			 make a successful transition to the civilian labor force;
		Whereas, when transitioning from active duty in the Armed
			 Forces to civilian employment, members often face barriers that make it
			 difficult to fully utilize the skills and training they gained during their
			 military service;
		Whereas members and veterans are too often required to
			 repeat education or training in order to receive industry certifications and
			 State occupational licenses, even though their military training and experience
			 often overlaps with the certification or licensing requirements;
		Whereas, when members are transferred from military
			 assignment to military assignment, their spouses often face barriers to
			 transferring their credentials and to securing employment in their new
			 location;
		Whereas more than one million members will make the
			 transition to civilian life in the coming years;
		Whereas the Department of Defense established the Military
			 Credentialing and Licensing Task Force in 2012; and
		Whereas the Joining Forces program, a national initiative
			 to mobilize all sectors of society to give members of the Armed Forces and
			 their families the opportunities and support they have earned, will make it
			 easier for members and their families to transfer skills learned while the
			 member was serving in the Armed Forces to civilian employment: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Federal
			 Government and State governments should make the transition of a member of the
			 Armed Forces and the member’s spouse from military to civilian life as seamless
			 as possible by creating opportunities for the member and spouse to earn, while
			 the member is in the Armed Forces, civilian occupational credentials and
			 licenses, with an emphasis on well-paying industries and occupations that have
			 a high demand for skilled workers, including: manufacturing, information
			 technology, transportation and logistics, health care, and emergency medical
			 services;
			(2)the Federal
			 Government should assist State governments in translating military training and
			 experience into credit towards professional licensure; and
			(3)State governments should streamline
			 approaches for assessing the equivalency of military training and experience,
			 and accelerate occupational licensing processes for members, veterans, and
			 their spouses.
			
